Citation Nr: 1542779	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  10-43 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine from November 25, 2008 to January 12, 2010.  

2. Entitlement to a rating higher than 10 percent for neurologic impairment of the left lower extremity associated with the lumbar spine disability from November 25, 2008 to January 12, 2010.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 1985, with unverified prior inactive service.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which in pertinent part, denied the Veteran's claim for an increased rating for his lumbar spine disability and reduced the rating assigned to the same, from 20 percent to 10 percent, effective January 21, 2009.  By a September 2010 rating decision of a Decision Review Officer (DRO), the rating was increased to 20 percent, effective January 12, 2010.  By a February 2011 rating decision, the rating was increased to 40 percent, effective January 12, 2010.

By a number of communications from the Veteran, specifically, a statement dated in February 2011, in which he withdrew his request for a hearing before the Board, he stated that he accepted the 40 percent rating assigned to his lumbar spine disability and only asserted entitlement to such a rating effective the date of his November 2008 claim.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (acknowledging that a veteran may specify a certain rating he will accept).  In an April 2014 brief, the Veteran's representative requested that the Board read the Veteran's statements not as a withdrawal of his claim.  To be clear, in April 2014 the Veteran limited his claim to the first staged rating seeking a rating in excess of 10 percent for the lumbar spine disability prior to January 12, 2010.  

Thus in April 2014, the issue before the Board was a rating in excess of 10 percent for service-connected degenerative disc disease/degenerative joint disease of the lumbar spine, prior to January 12, 2010; to include whether a separate rating for neurologic impairment of the left lower extremity, associated with the lumbar spine disability, was warranted.  At that time the Board granted a rating of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine effective November 25, 2008, the date the Veteran's claim for an increased rating was received.  The Board also granted a separate 10 percent disability rating for neurologic impairment of the left lower extremity effective November 25, 2008.  In a rating decision in May 2014 the Appeals Management Center (AMC) implemented the Board's decision.  

The Veteran appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties in January 2015, vacated the Board's April 2014 decision to the extent that it denied a rating in excess of 20 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine, effective November 25, 2008; and a rating in excess of 10 percent for neurologic impairment of the left lower extremity, associated with the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine effective November 25, 2008.  The Court remanded the matter on appeal to the Board for action in compliance with the Joint Motion.  Thus based on the procedural history in the instant case, the issues on appeal are characterized as reflected on the title page.  

In February 2015 the Veteran raised the issue of TDIU.  Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has claimed entitlement to TDIU in conjunction with the increased rating claim for the low back disability.  Therefore, pursuant to Rice the Board has jurisdiction over the TDIU claim.  

As noted by the Board in April 2014, the Veteran has indicated he has disability manifested by burning, restlessness, tightness, and the sensation of poor blood circulation in his legs as a result of his service-connected low back disability.  This raised claim of secondary service connection continues to be referred to the RO in the first instance.  

In May 2015, the Veteran's attorney waived initial RO review of the additional evidence being submitted.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. From November 25, 2008 to January 12, 2010 and with consideration of functional impairment due to pain on motion and other factors, the Veteran's degenerative disc disease/degenerative joint disease of the lumbar spine more nearly approximates the functional equivalent of forward flexion of 30 degrees or less.

2. From November 25, 2008 to January 12, 2010 neurologic impairment of the left lower extremity associated with the lumbar spine disability has resulted in no more than moderate incomplete paralysis, neuritis or neuralgia of the sciatic nerve.

3. The Veteran meets the schedular requirement for TDIU, and his service-connected disabilities render him unemployable.


CONCLUSIONS OF LAW

1. From November 25, 2008 to January 12, 2010, the criteria for a rating of 40 percent for degenerative disc disease/degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).

2. From November 25, 2008 to January 12, 2010 the criteria for a 20 percent rating for neurologic impairment of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2015).

3. The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

In light of the favorable determination to grant entitlement to TDIU, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue of TDIU.  

As for the other issues on appeal, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2008 of the criteria for establishing an increased rating claim, as well as his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  

The Board notes here that the Veteran, in a January 2010 statement, challenged the adequacy of the VA examination, reporting that the examiner did not take into consideration the number of years that he had experienced back pain and would not let him explain anything.  He also asserted that the examiner misrepresented the amount of exercise the Veteran reported that he could complete, as well as the frequency with which he experienced flare-ups and incapacitating episodes.  He maintained that he did not remember his forward flexion being as "good" as measured by the examiner.  While the Veteran may have felt that the examiner was not paying sufficient attention to his long history of back complaints, or in-service back injury, such evidence is already of record.  The Veteran's lay statements as to the frequency of his flare-ups and incapacitating episodes have been considered.  Finally, it does not appear that the examiner made a mistake in reporting the Veteran's forward flexion, as he specifically noted the beginning point upon which the Veteran experienced pain.  The Board thus finds that the January 2009 VA examination, and the resulting medical evaluation, is adequate for rating purposes as it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Although the evidence in the file includes the Veteran's March 2015 Social Security earnings record, the Veteran does not contend nor does the file show that he was receiving disability benefits from the Social Security Administration (SSA) due to his low back disability and neurologic impairment.  VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those records that relate to the disability for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010).  When a SSA decision pertains to a completely unrelated medical condition, and a veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the disability for which a veteran seeks benefits, relevance is not established.  Id.   Thus, in the instant case, VA's duty to assist does not extend to obtaining SSA records.

In May 2015 the Veteran's attorney asserted that there was no additional evidence that needed to be obtained and requested that a decision be rendered based on the evidence of record.  It appears indeed that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

As discussed in the Introduction, in February 2015 the Court issued an order that granted a Joint Motion filed by counsel for both parties in January 2015.  The Board's analysis below incorporates the Court's concerns.  Further, the analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  


Lumbar Spine

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  The Court also has held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243. The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined. 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases or Injuries of the Spine, a 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. 
§ 4.71a , Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are from 0 to 90 degrees for forward flexion; 0 to 30 degrees for extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a , Plate V.

The Board finds that the evidence of record more nearly approximates the criteria for a 40 percent rating for degenerative disc disease/degenerative joint disease of the lumbar spine from November 25, 2008 to January 12, 2010.  In determining whether an increased evaluation is warranted, the Board acknowledges that on VA examination in January 2009, the Veteran had forward flexion to 70 degrees with pain at 50 to 70 degrees.  However, just a few months later, VA progress notes in May 2009 show that flexion was to 30 degrees, which is consistent with the criteria for the 40 percent rating that he was granted effective January 12, 2010.  See February 2011 rating decision.  A private medical report in September 2009 shows that the Veteran exhibited forward flexion to 60 degrees,  However, much of the report is illegible, including the degree or repetition on which the Veteran demonstrated objective pain during range of motion testing.  Further, during the appeal period the Veteran consistently complained of pain on active range of motion.  See, e.g., Veteran's statements dated in January 2009 and April 2009.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, considering the medical and lay evidence as to functional impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent evaluation are more nearly approximated for degenerative disc disease/degenerative joint disease of the lumbar spine from November 25, 2008 to January 12, 2010.  See DeLuca.

The Board points out that the 40 percent evaluation is the maximum rating assignable for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In order to warrant a rating higher than 40 percent for the low back disability the evidence must show unfavorable ankylosis of the entire thoracolumbar spine for a 50 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating.  

Ankylosis is the immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  Note (5) in the General Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis

In the instant case, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during the appeal period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents reflecting that there is no ankylosis.  Although the evidence shows one instance in June 2009 where the Veteran had zero degrees of motion upon extension, he demonstrated motion on the other planes.  Furthermore, all the other evidence to include examination reports in January 2009 and September 2009 show that the Veteran retained motion on every plane tested.  A rating higher than 40 percent based on ankylosis is therefore not warranted.  

The Veteran contends that he has had incapacitating episodes, however the Veteran does not contend nor does the evidence show that he had at least 6 weeks of incapacitating episodes.  At most the Veteran claims that he had 5 weeks of incapacitating episodes.  See, e.g., January 2009 statement and January 2009 examination report.  Thus a higher rating is not warranted under Diagnostic Code 5243.

Pursuant to Note (1) of the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate diagnostic code.  The Veteran is already receiving separate ratings for radiculopathy of the right lower extremity and neurologic impairment of the left lower extremity.  Radiculopathy of the right lower extremity is not currently in appellate status and the issue of a higher rating for neurologic impairment of the left lower extremity is addressed below.  Based on the lay and medical evidence there is no bowel or bladder impairment.  Thus there is no basis for additional separate neurological evaluations.

For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 40 percent for the service-connected degenerative disc disease/degenerative joint disease of the lumbar spine from November 25, 2008 to January 12, 2010 is warranted.




Neurological Impairment of Left Lower Extremity

The Veteran's neurologic impairment of the left lower extremity is evaluated under Diagnostic Code 8520.  Under this code, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

After resolving all doubt in the Veteran's favor the evidence more nearly approximates the criteria for a 20 percent rating for neurologic impairment from November 25, 2008 to January 12, 2010 for the following reasons.  First, although the examiner in January 2009 did not provide a diagnosis of lumbar radiculopathy or neuropathy, the examiner did render a diagnosis of sciatica.  Second, in January 2009 that examiner determined that Achilles reflexes were absent.  Third, the Veteran had positive straight leg raising in January 2009 and September 2009.  Fourth, left ankle jerk was absent and the left knee jerk was diminished in June 2009.  Fifth, deep tendon reflexes were +1 in May 2009.  Thus the Veteran's left lower extremity is characterized by clinically observable abnormalities approximating moderate incomplete paralysis.

However, neurologic impairment of the left lower extremity is not manifested by moderately severe incomplete paralysis and the evidence does not more nearly approximate the criteria for a 40 percent rating or higher for the following reasons.  First, on VA January 2009 VA examination motor strength function was 5/5 bilaterally, motor function was intact, coordination was intact, and there was no muscle atrophy.  Second, VA progress notes in May 2009 show that motor strength and Achilles strength were 5/5.  Lastly, an electromyography (EMG) in February 2009 was normal.

For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 20 percent for the service-connected neurologic impairment of the left lower extremity is warranted from November 25, 2008 to January 12, 2010.  

Final Matters

The Board has also considered the Veteran's statements that describe his lower back symptomatology and neurological impairment of the left lower extremity.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher ratings for his disabilities, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, during the period on appeal do not support a rating higher than 40 percent for the lumbar spine disability nor do they support a rating higher than 20 percent for neurologic impairment of the left lower extremity.  

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability and neurological impairment of the left lower extremity.  The Board finds that the Veteran's service-connected low back disability and neurological disability are manifested by pain, limitation of motion, radiculopathy, incomplete paralysis, neuralgia and neuritis.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson  v. McDonald,762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

The Veteran is service connected for the following disabilities: degenerative disc disease/degenerative joint disease of the lumbar spine now rated as 40 percent disabling, degenerative joint disease of the right shoulder rated 20 percent, hiatal hernia rated 10 percent, chondromalacia patella of the left knee rated 10 percent, chronic prostatitis rated 10 percent, radiculopathy of the right lower extremity rated 10 percent, bilateral pes planus rated 10 percent, neurologic impairment of the left lower extremity now rated 20 percent, chondromalacia patella of the right knee rated as noncompensable, recurrent otitis media rated as noncompensable, and postoperative scar of a cyst on the low back rated noncompensable.  Although the RO has not yet had the opportunity to effectuate the increased ratings for the lumbar spine and left lower extremity from November 25, 2008 to January 12, 2010, granted herein, the code sheet accompanying the May 2014 rating decision shows that the Veteran had a combined rating of 70 percent from November 25, 2008 and 80 percent from January 12, 2010.  Thus the Veteran meets the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In a May 2015 TDIU evaluation a vocational specialist, C.E.B., M.Ed., CDMS (certified disability management specialist)  reviewed the file and concluded that the evidence "overwhelmingly points to this Veteran's total inability to secure and follow substantially gainful employment" since 2000, the year he stopped working as a U.S. Customs clerk.  He explained that the Veteran's service-connected condition would prevent the levels of occupational persistence, pace, productivity, punctuality and attendance needed for substantially gainful employment.  He noted that the Veteran could not even perform work that is defined as sedentary by the U.S. Department of Labor's Dictionary of Occupational Titles due to his service-connected conditions.  

The vocational specialist found it significant that the Veteran in an April 2009 statement indicated that over the past 10 years his pain intensified greatly as he stopped working in 2000.  He noted that the Veteran worked as a sedentary duty customs clerk after 1992 because his service-connected back pain precluded his former medium duty work as a customs inspector (which involved frequent lifting, bending, reaching, and crawling) and his service-connected back pain became intolerable by 2000.  The Veteran's SSA earnings statement from 2001 onward mostly shows zero earnings.  C.E.B. noted that the Veteran's sedentary work exacerbated his low back pain and concluded that it is more likely than not that the Veteran was unable to secure and follow even sedentary employment by 2000 due to his service-connected low back disability.  

Although on VA examination in May 2007, a nurse practitioner concluded that the Veteran's low back disability did not have a significant effect on his occupation, this opinion is of limited probative value as she did not provide a rationale for the conclusion reached.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore her opinion is inconsistent with the Veteran's numerous statements that his lumbar spine disability affected his ability to stand, walk or sit for too long  See, e.g., statements dated in January 2009, April 2009, and September 2009; and June 2009 VA treatment record.  The Veteran's reports of his inability to sit or stand for an extended period is consistent with his contentions that he is unable to maintain substantially gainful employment because his low back disability interferes with prolonged sitting or standing.  His attorney in May 2015 also related his reports that his back spasms and pain interfere with his ability to concentrate.  Id. (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

The Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.  

In the instant case, the evidence shows that the Veteran has a two year college education.  See, March 2015 TDIU claim.  Given his level education, training, and work experience, the weight of the evidence shows that the severity of the service-connected lumbar spine disability renders the Veteran incapable of obtaining and retaining substantially gainful physical and sedentary employment.  Therefore in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

From November 25, 2008 to January 12, 2010, entitlement to a 40 percent rating for degenerative disc disease/degenerative joint disease of the lumbar spine is granted, subject to the law and regulations governing the payment of monetary benefits.

From November 25, 2008 to January 12, 2010, entitlement to a 20 percent rating for neurologic impairment of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

TDIU is granted, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


